DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Goetz on 4/27/21.
The application has been amended as follows: 

10. A method, comprising: delivering a composition comprising a peptide consisting of
 KEQCVEMYTD (SEQ ID NO: 4) to a lung cell in a subject, wherein said delivering results in one or more of enhancing SP-A activity in the cell, and treating asthma in the subject.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 10, 13 and 16-17 are allowed. The claims are drawn to a method of delivering SEQ ID NO: 4 to a lung cell in a subject, resulting in enhancing SP-A activity in the cell or treating asthma. There is no art that teaches or suggest a peptide consisting of SEQ ID NO: 4. Moreover, the Application is enabled for enhancing SP-A activity and treating asthma. Applicants provide in vivo mice data disclosing SEQ ID NO: 4 is protective in allergic asthma models and protects against methocholine induced airway hyper-responsiveness. Therefore, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 10, 13 and 16-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654